Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-11 are drawn to a blockchain-powered cloud management system comprising: a multi-controller software-defined networking (SDN) layer having two or more networked SDN controllers; a cloud management layer; wherein said cloud management layer comprises one or more of data domains containing one or more virtual machine…and a blockchain-based security and management layer, wherein said blockchain-based security and management layer comprises a decentralized blockchain database connected to each of said two or more networked SDN controllers.  The system is classified in G06F2009/4557, G06F2009/45595, G06F9/45558.  
II.	Claims 12-13 are drawn to a method for verifying the integrity of control or management commands in a cloud platform using a blockchain-powered cloud management system. The method comprises of generating hash values of a control/management command and comparing sent/received hash values to verify the integrity.  The method is classified in H04L9/50, H04L9/3297, H04L9/3239.
III.	Claim 14 is drawn to a method for detection of malicious hosts in a cloud platform using a blockchain-powered cloud management system. The method comprising: identifying one or more of said two or more networked SDN controllers in said multi-controller software-defined networking (SDN) layer as a valid host. The method is classified in H04L2101/622, H04L63/126, H04L61/5007, H04L61/103.
IV.	Claim 15 is drawn to a method for autonomous bandwidth allocation in a blockchain-powered cloud management system, wherein said blockchain-powered cloud management system has a guaranteed flow and a best effort flow, the method comprising: a. saving a SLA definition table created according to instructions saved in a blockchain smart contract in the blockchain-based security and management layer of the blockchain-powered cloud management system. The method manages SLA definitions tables in a trusted manner and keep track of available bandwidths throughout the network. The method is classified in H04L41/5006, H04L41/5019.

The inventions are distinct, each from the other because of the following reasons: 
Inventions I, II, III, IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombinations II, III, IV has separate utility such as verifying the integrity (see II), detecting malicious hosts (see III), and allocating available bandwidth (see IV) .  See MPEP § 806.05(d). 

3. 	The Examiner has required restriction between subcombinations usable together.  Where Applicant elects a subcombination and claims thereto are subsequently found allowable, any subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

4. 	Restriction for examination purposes indicated is proper because all these inventions listed in this action are that there would be a serious search and/or examination burden if restriction were not required because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classifications and that the inventions require different field of searches.   

5.	Applicants are advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CRF 1.143), and (ii) identification of the claims encompassing the elected invention. 

6. 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, Applicants must indicate which of these claims are readable upon the elected invention.  

7.	Should Applicants traverse on the ground that the inventions are not patentably distinct, Applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the inventors unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446